
	
		112th CONGRESS
		2d Session
		S. 1793
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 28, United States Code, to
		  clarify the statutory authority for the longstanding practice of the Department
		  of Justice of providing investigatory assistance on request of State and local
		  authorities with respect to certain serious violent crimes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Investigative Assistance for Violent
			 Crimes Act of 2012.
		2.Investigation of certain violent acts,
			 shootings, and mass killings
			(a)Attorney generalTitle 28, United States Code, is
			 amended—
				(1)in section 530C(b)(1)(L)(i), by striking
			 $2,000,000 and inserting $3,000,000; and
				(2)in section 530C(b)(1), by adding at the end
			 the following—
					
						(M)(i)At the request of an appropriate law
				enforcement official of a State or political subdivision, the Attorney General
				may assist in the investigation of violent acts and shootings occurring in a
				place of public use and in the investigation of mass killings and attempted
				mass killings. Any assistance provided under this subparagraph shall be
				presumed to be within the scope of Federal office or employment.
							(ii)For purposes of this subparagraph—
								(I)the term mass killings means 3
				or more killings in a single incident; and
								(II)the term place of public use
				has the meaning given that term under section 2332f(e)(6) of title 18, United
				States
				Code.
								.
				(b)Secretary of Homeland
			 SecuritySection 875 of the
			 Homeland Security Act of 2002 (6 U.S.C. 455) is amended by adding at the end
			 the following:
				
					(d)Investigation of certain violent acts,
				shootings, and mass killings
						(1)In generalAt the request of an appropriate law
				enforcement official of a State or political subdivision, the Secretary,
				through deployment of the Secret Service or United States Immigration and
				Customs Enforcement, may assist in the investigation of violent acts and
				shootings occurring in a place of public use, and in the investigation of mass
				killings and attempted mass killings. Any assistance provided by the Secretary
				under this subsection shall be presumed to be within the scope of Federal
				office or employment.
						(2)DefinitionsFor purposes of this subsection—
							(A)the term mass killings means 3
				or more killings in a single incident; and
							(B)the term place of public use
				has the meaning given that term under section 2332f(e)(6) of title 18, United
				States
				Code.
							.
			
	
		
			Passed the Senate
			 December 17, 2012.
			
			Secretary
		
	
	
	
